Order entered December 10, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00349-CR

                          RONALD GAYLON ROSSER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-81000-2015

                                           ORDER
       Before the Court is appellant’s December 6, 2019 second extension of time to file his

brief. We GRANT the motion and ORDER appellant’s brief filed on or before January 6, 2020.

The failure to file a brief by that date may result in the appeal being abated for a hearing. See

TEX. R. APP. P. 38.8(b)(3).

                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE